UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINDELLE JAY RUSS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:06-cr-01290-DCN-1; 2:10-cv-70239-DCN)


Submitted:   March 15, 2011                 Decided:    March 21, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Quindelle Jay Russ, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quindelle       Jay    Russ     seeks      to      appeal       the    district

court’s    order       dismissing      as    untimely       his    28   U.S.C.A.       §   2255

(West Supp. 2010) motion.                 The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.   Cockrell,          537   U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529    U.S.    at     484-85.        By   failing      to    challenge         the   district

court’s dispositive procedural ruling in his informal brief on

appeal,       we    conclude    that        Russ    has     not    made    the       requisite

showing.           Accordingly, we deny a certificate of appealability

and dismiss the appeal.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3